Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Priority under 35 USC § 119  has not been considered as certified copies of the priority documents has not been received.

Claim Objection
	Claim 9 recites “a is performed after the step b) and prior to the step d)”. As recited the sentence is not meaningful. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘steps of: retrieving the data, executing a first fingerprint,  returning the requested part, executing the first fingerprint, executing a merging process, determining that the requested part, in claim 1; the step d) includes returning the requested part, in claim 2; the steps of : retrieving one of a public key, , using the retrieved, in claim 3; steps of : retrieving the other one, executing a second fingerprint, encrypting the trusty collective data, in claim 4; “steps of: retrieving user identity, , retrieving a digital signature, in claim 6, steps of photographing, an identity, executing a recognition process, retrieving a digital signature, in claim 7;  executing a third, fingerprint, using the sub-data fingerprint, in claim 8; executing a reversible encryption, the step includes returning the requested data, in claim9 and the step includes executing a request verification process, the step includes retrieving the data cluster’, in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim limitations:  steps of: retrieving the data, executing a first fingerprint,  returning the requested part, executing the first fingerprint, executing a merging process, determining that the requested part, in claim 1; the step d) includes returning the requested part, in claim 2; the steps of: retrieving one of a public key, using the retrieved, in claim 3; steps of: retrieving the other one, executing a second fingerprint, encrypting the trusty collective data, in claim 4; “steps of: retrieving user identity, retrieving a digital signature, in claim 6, steps of photographing, an identity, executing a recognition process, retrieving a digital signature, in claim 7;  executing a third, fingerprint, using the sub-data fingerprint, in claim 8; executing a reversible encryption, the step includes returning the requested data, in claim 9 and the step includes executing a request verification process, the step includes retrieving the data cluster, in claim 10, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claim 1-10 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim subject matter which applicant regards as the invention. 
In claim 1, step e) recites “at the request-end computer apparatus, retrieving a trusty collective data fingerprint of the data cluster, wherein the trusty collective data fingerprint is generated based on the entire data cluster”. It is not clear how and where from the request-end computer apparatus retrieves the trusty collective data fingerprint.
Claim 2 recites comprising a step i) prior to the step d), in which the step i) includes at an external apparatus or the provider-end computer apparatus, executing a digital-signature-generating process so as to generate a digital signature exclusive to the data cluster; As recited, It is not clear exact position of this limitation. 
Claim 6  recites “prior to the step b), further comprising steps of: As recited, It is not clear exact position of this limitation. As it could be recited prior to limitation of a).
Claim 7 recites “prior to the step b), further comprising steps of”. As recited, It is not clear exact position of this limitation. As it could be recited prior to limitation of a).
Claim 9 recites “a is performed after the step b) and prior to the step d),”
As recited, It is not clear exact position of this limitation. As it could be recited prior or after to limitation of c).
Claim 10 recites “further comprising a step n) after the step a) and prior to the step b”’. As recited it is not clear whether these limitations sits separate to limitation a) or come after it. 

Allowable Subject Matter
	Claims 1-10 will be allowable if Applicant amends claims 1-2, 6-7 & 9-10, to overcome claims objection and 112b rejections issued in this office action. without broadening the scope of these claims.
	Closes arts cited in pto-892 are follows:
Hearnden (US20130246378) teaches a system, method, and computer program product are provided for outputting a signal based on a partial hash comparison. In use, data is identified. In addition, a partial hash is determined utilizing a portion of the data. Further, the partial hash is compared with a plurality of known partial hashes, and an additional hash is conditionally determined based on the comparison. Still yet, a signal is output based on the comparison.
Suh (US20160314337) discloses a fingerprint verification method includes selecting one or more first fingerprint groups from among a plurality of fingerprint groups based on an input fingerprint image, each fingerprint group of the plurality of fingerprint groups including partial fingerprint images; and determining whether verification is successful based on the input fingerprint image and each of the partial fingerprint images included in the one or more first fingerprint groups.
Hallin (EP1681609A1 copy is attached)) teaches systems and methods for validating integrity of an executable file are described. In one aspect, multiple partial image hashes are generated, the combination of which represent a digest of an entire executable file. Subsequent to loading the executable file on a computing device, a request to page a portion of the executable file into memory for execution is intercepted. Responsive to intercepting the request, and prior to paging the portion into memory for execution, a validation hash of the portion is computed. The validation hash is compared to a partial hash of the multiple partial image hashes to determine code integrity of the portion. The partial hash represents a same code segment as the portion.
Mutalik (US20130036098) describes s1ystems and methods are disclosed for checking the data integrity of a data object copied between storage pools by comparing data fingerprints of data objects, comprising scheduling a series of successive copy operations over time for copying a data object from a source data store to a target data store; generating a partial fingerprint of the data object at the source data store that creates a fingerprint from a subset of the data object; sending the partial fingerprint of the data object to the target data store; sending any new data contents to the target data store; and creating a partial fingerprint of the data object at the target data store and comparing it to the received partial fingerprint to determine if they differ, thereby allowing incremental verification that the copy of the data object at the target data store is the same as at the source data store.
 Blount (US20110099200) teaches a  data sharing method using fingerprinted data objects for sharing data among untrusted network devices. Each peer device is adapted for storing a plurality of data objects, and a fingerprint generator is used to generate a fingerprint for each stored data object available for sharing or for recovery. The fingerprints are stored in a local data store, and a data manager running on one of the computer devices retrieves from another of the computer devices a copy of one of its data objects through the use of the associated fingerprints. The fingerprints include a hash value output from a strong hashing algorithm. The retrieving includes transmitting query messages with the fingerprints of the needed data objects to the networked, peer devices and then verifying the integrity of received data objects by generating a fingerprint of the received data objects that can be compared with the ones provided in the queries.
  Lee (US20170235640) teaches that network traffic recording apparatus and method. The network traffic recording apparatus includes a data partitioning unit for generating a single data block from original data corresponding to a certain unit and partitioning the single data block into preset units, a data integrity verification information generation unit for generating data integrity verification information for each data block, and a data redundancy elimination encoding unit for performing redundancy elimination on data, which is a target of redundancy elimination, for each data block.
Cheng (US11163748) discloses herein are methods, systems, and processes to optimize and manage fingerprint backward compatibility in deduplication backup computing systems. A new fingerprint is generated for a segment object stored in a data container based on a new fingerprinting process. A header file is modified by replacing an old fingerprint for the segment object based on an old fingerprinting process with the new fingerprint. An entry including information indicating an association between the old fingerprint and the new fingerprint is created in a fingerprint map file.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497